United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10130
                           Summary Calendar



JOSEPH DINGLER,

                                      Plaintiff-Appellant,

versus

JIM BOWLES, Dallas County Sheriff;
ROBERT FRANCIS, District Court Judge,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:03-CV-2093-G
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Dingler, Texas inmate #1192066, moves pro se for

leave to proceed in forma pauperis (“IFP”) in his appeal of the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint.     Dingler’s IFP motion is a challenge to the district

court’s certification that his appeal is not taken in good faith.

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).       Dingler’s

motion for emergency injunctive relief is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-10130
                                 -2-

     Dingler contends that he is alleging municipal liability and

that he sued the policymakers.   He asserts that his complaint is

being held erroneously to a heightened pleading standard that was

rejected by the Supreme Court.   He argues that he is a member of

a class that is disfavored by society and that he has been shut

out of court by “persistent official acts of the district court”

that are motivated by political agenda, conspiracy, the upcoming

election, and partisan favoritism.

     Dingler does not challenge the findings and conclusions

adopted by the district court in its certification order.     He

does not identify any error in the district court’s reasons for

the dismissal of his 42 U.S.C. § 1983 complaint.

     Although we apply less stringent standards to parties

proceeding pro se than to parties represented by counsel and

liberally construe the briefs of pro se litigants, pro se parties

must still brief the issues and reasonably comply with the

requirements of FED. R. CIV. P. 28.   Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).   When an appellant fails to identify

any error in the district court’s reasons for dismissing his

complaint, it is the same as if the appellant had not appealed

that judgment.   Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Dingler has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.       He

has not shown that he will present a nonfrivolous issue on
                           No. 04-10130
                                -3-

appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed in forma pauperis is

DENIED and the appeal is DISMISSED as frivolous.   Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Dingler’s complaint as frivolous count as strikes

under the Prison Litigation Reform Act.   Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).   Dingler is CAUTIONED that if

he accumulates three “strikes” under 28 U.S.C. § 1915(g) he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; MOTION FOR EMERGENCY

INJUNCTIVE RELIEF DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.